DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 11, 13, 14, 16, 18, 19, 21-24 and 26-31 are pending. 
This office action is in response to an election filed 4/20/2022.  
The instant application is a 371 filing of PCT/US18/20215 filed 2.28.2918 which claims priority to provisional application 62/464,878 filed 2/28/2017.

Election/Restrictions
Applicant’s election of Group I (claims 1, 8, 11, 13, 14, 16 and 18) in the reply filed on 4/20/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
Information disclosure statements filed 4/21/2022, 1/10/2022 and 12/14/2020 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and non-published applications have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, 11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite in claim 1-A non-naturally-occurring modified adeno-associated virus (AAV) capsid protein comprising a peptide insertion relative to a corresponding parental AAV capsid protein, wherein the peptide insertion comprises the amino acid sequence LGETTRP (SEQ ID NO:6) or the amino acid sequence LALGETTRPA (SEQ ID NO:14), wherein the insertion site is located between amino acid residues 456 and 457, amino acid residues 457 and 458, or amino acid residues 458 and 459 of VP1 of AAVShH10, or at a corresponding position in a capsid protein having at least 99% sequence identity to AAVShH10. 
The underlined portions of the claim above do not have a corresponding disclosure in the specification such that one of skill in the art would know what is an insertion relative to a corresponding capsid protein. As well, the specification does not describe a genus of AAV that have corresponding positions at 456-459 of AAVShH10. Finally, the specification shows the insertion in VP1 and yet claims any capsid protein. This leads to confusion over what are 456-459 of corresponding positions. 
Regarding which AAV that will have corresponding positions, there are over 100 serotypes. Applicants teach that AAV6 and AAV1 may meet the limitations of the claims. But, otherwise leave it up to applicants to determine what are AAV and what are corresponding positions in capsid proteins (any capsid protein) and AAV with at least 99% identity. The specification provides the following as guidance. 
It is understood that the corresponding residues in other AAVs may have different amino acid numbers. The skilled artisan could determine these residues based on sequence alignments, crystal structure, and the location of heparan sulfate proteoglycan binding sites. In particular embodiments, the insertion is close to but does not completely disrupt the HSPG binding site's activity. In certain embodiments, it is adjacent to an amino acid residue identified as being important for HSPG binding.

Finding sites of insertion into AAV capsid for the purposes of enhancing transduction or altering transduction of AAV thus is an empirical art wherein the location depends on a number of factors. Primarily, the site must allow the insertion to be available for binding to cell surface locations. And the claims are simply an invitation to experiment to determine if there are other AAV with corresponding positions. By claiming this location as in corresponding locations in other AAV, this requires a description of what is corresponding to the other serotypes. This is complicated by referring to any capsid protein as each of VP1, VP2 and VP3 have different amino acid sequences when strictly provided as SEQ IDs. As well, the language that the peptide insertion is relative to a corresponding parent AAV capsid protein is not described in the specification such that the structure can be known.  
Hence, there is no disclosure of structures and the claims thus are drawn to a large genus of capsid proteins which are not sufficiently described in the specification.  The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
To this end, the MPEP provides such guidance. If the application as filed does not disclose the complete structure of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al US 20190048041) in view of Santiago et al (Gene Therapy, 2015, IDS 12/14/2020) and Schaffer et al (US 20140294771) and Klimczak et al (PLoS One, 2009, pages 1-10, IDS 12/14/2020)
Asokan et al teach insertion of targeting sequences into AAV capsid proteins (see e.g. ¶0258). Asokan identifies antigenic sites and for AAV1 and AAV6 these include 456, 457, 458 and 459 (see e.g. 0135). Asokan teaches interruption of the antigenic motif wherein the capsid can have insertions, substitutions). This is evidenced by Santiago et al (see page 943, col 2).
Schaffer teaches that both SEQ ID NO:6 and 14 are advantageous insertion peptides in AAV6 and AAV1. 
Klimczak et al teach that AAV6 is only different t 4 amino acids from AAVshH10 and hence demonstrates that the relationship is 99% homology (page 4).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to insert the peptides of Schaffer et al in the AAV of Asokan et al. Such a modification would have resulted in a capsid encompassed by claim 1. As noted above: 1) Schaffer teaches that the claimed peptides are known targeting peptides for use in AAV6 or AAV1 in capsid sequences and 2) Asokan provides motivation to use amino acids 456-459 of AAV1 and AAV6. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified capsid protein would have increased transduction of retinal cells and reduced antigenicity. 
As regards claims 8, 11, 13, 14, 16 and 18, Schaffer for example is directed to use of the capsid for delivery to the eye. The delivery is for the purposes of treating eye disease and can include therapeutic proteins such as VEGF (see e.g. ¶01520. The delivery is intravitreally and designed to cross the ILM (see e.g. 0142). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633